RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 2/24/2022 have been received. In the response filed on 2/24/2022, claim 10 was amended; and claims 21-24 were added. 
Claims 10, 11, 14, 15, and 21-24 are pending.
Claims 1-9, 12, 13, and 16-20 are canceled. 
Claims 10, 11, 14, 15, and 21-24 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 is rejected because it fails to include all the limitations of the claim upon which it depends. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03. 
	Claim 22 depends from claim 10. Claim 10 recites the “wet food product comprising water and an ingredient selected from the group consisting of a modified starch, a gum, and a combination thereof” (emphasis added). Claim 22 recites “the ingredient in the wet food product comprises a modified starch” (emphasis added). 
Claim 10’s “consisting of” means the Markush group of ingredients does not include any ingredient not expressly recited (i.e., a modified starch, a gum, and a combination thereof). However, claim 22’s “comprises” means the claim does not exclude un-recited elements. As such, claim 22 eliminates claim 10’s “consisting of” and replaces it with the broader “comprises”. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14, 15, and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sunvold et al., US 2012/0021094 A1; in view of Mullin et al., EP 0 865 740 A1. 
Regarding claim 10: Sunvold discloses a method for preparing a pet food composition (abstract) comprising adding a wet food product (coating, para 0037) comprising water (para 0039; and palatant, para 0037, which comprises water, para 0049), modified starch (para 0042), gum (para 0042), and combinations thereof (para 0042). Sunvold discloses the wet food product (coating) is added to a dry food product (core, para 0036). 
Sunvold discloses the dry food product comprises individual pieces (core or kibble, para 0036; see also para 0031 and figure 1 illustrating a coated kibble, #100, comprising a core, #101, and a coating, #102). Sunvold discloses the wet food product (coating, para 0037) is added to the dry food product (core, para 0036) to coat each of the individual pieces of the dry food product with the wet food product (para 0031 and figure 1 illustrating a coated kibble, #100, comprising a core, #101, and a coating, #102). Sunvold discloses coating a plurality of pieces (core kibbles, emphasis added, para 0150).
Sunvold discloses the coating comprises a binder material that can be dissolved or dispersed in water, forming a liquid mixture or solution, which can then be applied over the surface of the core (para 0042). Sunvold discloses the mixture can facilitate both even dispersion of the binder component over the core surface and the interaction between the core surface and the protein component being applied to the surface of the core (para 0042). Sunvold discloses the binder material acts as a glue or adhesive material (para 0044). 
Sunvold does not disclose the viscosity of the coating material. 
Mullin is drawn to coating food products (title). Mullin discloses a coating comprising an adhesion agent (col. 4, ln. 31). Mullin discloses the adhesion coating has a viscosity of 300-5000 cP (0.3-5 Pas) at room temperature (20°C, col. 4, ln. 33-34). Mullin discloses the viscosity is such that is penetrates only enough to stick the coating onto the food core (col. 3, ln. 41-43). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to add a wet food having a binding function, as taught in Sunvold, wherein the coating having a binding function has a viscosity of 300-5000 cP at room temperature, as taught in Mullin, to obtain a method of making an animal food having a wet food with a viscosity of 300-5000 cP at room temperature. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a wet food having a viscosity of 300-5000 cP at room temperature because it penetrates only enough to stick the coating onto the food core (col. 3, ln. 41-43). 
the individual pieces of the dry food product are coated with the wet food product without the individual pieces sticking together (claim 10, ln. 8-9)
Sunvold does not expressly state the individual pieces of dry food do not stick together. However, one having ordinary skill in the art at the time the invention was filed would understand the dry food pieces do not stick together. In other words, Sunvold implies the dry food pieces do not stick together because the pieces (kibble cores) are in a fluidized state during coating. Sunvold discloses the process of adding of wet food to dry food (coating) is done via fluidization of the core particles (para 0069). Sunvold discloses the wet food (coating) is applied to the dry food (kibbles) in a fluidized state (para 0087). Sunvold discloses forces in the mixer mix the cores and coatings (para 0089; see also para 0095-0097 discussing Froude and Peclet numbers). 
Regarding claim 11: Sunvold discloses the wet food product (coating) comprises 0.1-75% by weight of the pet food and the dry food product comprises 25-99.9% by weight of the final pet food product (para 0031). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.  
Regarding claim 14: Sunvold discloses administering the food to a companion animal (dogs, example 1, p. 16). 
Regarding claim 15: Sunvold does not expressly state the dry food product maintains about the same maximum compressive force without breaking for at least 2.5 hours after addition of the wet food product. However, one having ordinary skill in the art at the time the invention was filed would expect the property would be present because Sunvold discloses the claimed materials and method of combining them. As such, one would expect the materials to exhibit the claimed properties. 
Regarding claim 21: Mullin discloses the coating has a viscosity of 300-5000 cP (0.3-5 Pas) at room temperature (20°C, col. 4, ln. 33-34).
Regarding claim 22: Sunvold discloses a wet food product (coating, para 0037) comprises modified starch (para 0042). 
Regarding claim 23: Sunvold discloses the wet food product (coating) can comprise a protein component and a binder component (para 0031). Sunvold discloses the protein component may be at least one additional ingredient selected from the group consisting of beef (para 0041), beef byproducts (para 0041), chicken by-products (para 0041), vitamins (para 0051), minerals (para 0051, and a colorant (opacifying agents, para 0051). 
Regarding claim 24: Mullin discloses the coating has a viscosity of 300-5000 cP (0.3-5 Pas) at room temperature (20°C, col. 4, ln. 33-34).

Claims 10, 11, 14, 15, and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernotavicz, US 4,247,562; in view of Phipps, US 2003/0049357 A1; Sawhill, US 4,643,908; and/or Rapaport, US 6,106,884; and in view of Levesque et al., WO 2012/080494 A1.
Regarding claim 10: Bernotavicz discloses a method for preparing a pet food (col. 1, ln. 15) comprising preparing a wet food product (gravy, col. 4, ln. 14) and forming a pet food product by adding the wet pet food (gravy) to a dry food product (col. 9, ln. 30-31). Bernotavicz discloses the wet food product may be used to supplement dry pet food (col. 3, ln. 11-12), used as a dressing for other pet foods (col. 3, ln. 18-19), and mixed with dry pet food (col. 10, ln. 18-19). Bernotavicz discloses the wet food product (gravy) comprises from trace up to 90% moisture content (col. 3, ln. 57). 
Bernotavicz discloses the wet food product (gravy) comprises a liquid carrier (col. 4, ln. 14), which can be water (col. 5, ln. 16), and thickening agent (col. 4, ln. 15). Bernotavicz discloses the thickening agent is “usually modified food starch” (col. 4, ln. 18-19). 
the wet food product . . . having a viscosity of 2500 to 4000 centipoises as measured at room temperature
Bernotavicz does not expressly disclose the viscosity of the wet food product. However, the viscosity is prima facie obvious for the following reasons. 
First, it would have been obvious to one having ordinary skill in the art to make a pourable composition, as taught in Bernotavicz, have an overlapping range of viscosity for the following reasons. 
Bernotavicz discloses the wet food product (gravy) is pourable (col. 5, ln. 23). 
Bernotavicz does not disclose the viscosity in centipoise. 
Sawhill is drawn to pet food (title). Sawhill discloses viscosity ranging from about 2,000 to about 8,000 centipoise and 4,000-6,000 centipoise represents a viscosity of a composition that is in a pourable condition (col. 8, ln. 35-38). 
Rapaport is drawn to a pourable food product (cheesecake, title). Rapaport discloses viscosity ranging from about 2,500 to about 5,500 centipoise (250-550 poises) is readily pourable (col. 4, ln. 51-53). 
Phipps discloses viscosity ranging from less than 3,000 cPs to less than or equal to about 10,000 cPs are pourable (para 0018).
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the undisclosed viscosity of a pourable composition, as taught in Bernotavicz, for a viscosity of about 2,000 to about 8,000 centipoise (Sawhill), about 2,500 to about 5,500 centipoise (Rapaport), and/or less than 3,000 cPs to less than or equal to about 10,000 cPs (Phipps), to obtain a pourable composition having a viscosity of about 2,000 to about 8,000 centipoise (Sawhill), about 2,500 to about 5,500 centipoise (Rapaport), and/or less than 3,000 cPs to less than or equal to about 10,000 cPs (Phipps). In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a composition having that is pourable having a viscosity of about 2,000 to about 8,000 centipoise (Sawhill), about 2,500 to about 5,500 centipoise (Rapaport), and/or less than 3,000 cPs to less than or equal to about 10,000 cPs (Phipps). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. 
Additionally per MPEP 2144.05 II, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. As demonstrated by the prior art, the particular viscosity of a pourable composition is known to be in the range of about 2,000 to about 8,000 centipoise (Sawhill), about 2,500 to about 5,500 centipoise (Rapaport), and/or less than 3,000 cPs to less than or equal to about 10,000 cPs (Phipps). As such, selecting the particular viscosity to make a pourable composition, as taught in Bernotavicz, represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, the viscosity of the wet food is not such an invention as will sustain a patent.
Bernotavicz discloses the wet food product improves palatability and nutrition of pet food (col. 2, ln. 6-9 and col. 3, ln. 2). 
Bernotavicz in view of Phipps, Sawhill, and Rapaport does not expressly disclose coating each piece of dry food with the wet food. 
Levesque is drawn to pet food (cat food, title). Levesque discloses adding palatability enhancers to the food to obtain a highly palatable food (abstract). Levesque discloses surface (p. 19, ln. 27) coating (p. 19, ln. 25-31) pieces of dry pet food (kibbles, p. 19, ln. 28) with palatability enhancer or flavor composition (p. 19, ln. 26-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to mix the palatability enhancing wet pet food with dry food, as taught in Bernotavicz, such that the palatability enhancer coats the surface of pieces of dry food, as taught in Levesque, to obtain a process of making a pet food product comprising individual pieces of dry food wherein the wet food product is added to the dry food product to coat each of the individual pieces of the dry food product with the wet food product. One of ordinary skill in the art at the time the invention was filed would have been motivated to coat the pieces of dry food with the wet food to obtain a highly palatable food (Levesque, abstract). 
the individual pieces of the dry food product are coated with the wet food product without the individual pieces sticking together (claim 10, ln. 8-9)
The prior art does not expressly state the individual pieces of the dry food product are coated with the wet food product without the individual pieces sticking together. However, one having ordinary skill in the art at the time the invention was filed would expect the property would be present because prior art discloses the claimed materials and method of combining them. As such, one would expect the materials to exhibit the claimed properties.
Regarding claim 11: Bernotavicz discloses the wet food product may be used to supplement dry pet food (col. 3, ln. 11-12), used as a dressing for other pet foods (col. 3, ln. 18-19), and mixed with dry pet food (col. 10, ln. 18-19).
Bernotavicz does not expressly disclose an amount of the wet pet food added to the dry pet food. 
However, wet pet food added to the dry pet food is prima facie obvious for the following reasons.  
First the discussions of MPEP 2144.05 II applies here as above. In the present case, Bernotavicz discloses the wet food product may be used to supplement dry pet food (col. 3, ln. 11-12) and as a dressing for other pet foods (col. 3, ln. 18-19). Bernotavicz discloses gravy improves the palatability and nutrition of dry pet food (col. 2, ln. 6-9). Bernotavicz discloses an exemplary embodiment where the wet food product is a dressing on dry pet food (col. 9, ln. 30-31). Bernotavicz claims mixing the wet food product with a dry pet food to improve nutrition and palatability (col. 10, ln. 18-19). 
Under the analysis of MPEP 2144.05 II, the amount of wet pet food added to the dry pet food represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, the amount of wet food added to dry food to improve nutrition and palatability is not such an invention as will sustain a patent. 
Second attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
Under the analysis of In re Levin, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In the present case, the prior art suggests adding a wet food product (gravy) to dry pet food improves nutrition and palatability (Bernotavicz, col. 10, ln. 18-19). 
Regarding claim 14: Per MPEP 2143 E, common sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning. A patent examiner may rely on "common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference". A factual foundation is needed in order for an examiner to invoke "good common sense" in a case in which "basic knowledge and common sense was not based on any evidence in the record". Although "a reasoned explanation that avoids conclusory generalizations" is required to use common sense, identification of a "specific hint or suggestion in a particular reference" is not. 
In the present case, Bernotavicz discloses pet food (col. 1, ln. 15). Bernotavicz discloses the food improves the animal’s diet (col. 2, ln. 57). Bernotavicz discloses the food exhibits improved palatability and acceptance (col. 3, ln. 2-3). Bernotavicz discloses supplements the nutrition of dry food (col. 3, ln. 11-12). Bernotavicz discloses the wet food product may be used to supplement dry pet food (col. 3, ln. 11-12), used as a dressing for other pet foods (col. 3, ln. 18-19), and mixed with dry pet food (col. 10, ln. 18-19). 
Bernotavicz does not expressly disclose administering (feeding) a pet the pet food. 
Based upon the teaching of Bernotavicz, to would have been obvious to one having ordinary skill in the art at the time the invention was filed to administer (feed) a companion animal (pet) a pet food as a matter of common sense. One having ordinary skill in the art at the time the invention would have been motivated to administer the pet food to an animal because it improves the animal’s diet (col. 2, ln. 57), exhibits improved palatability and acceptance (col. 3, ln. 2-3), and supplements the nutrition of dry food (col. 3, ln. 11-12).
Regarding claim 15: The prior art does not expressly state the dry food product maintains about the same maximum compressive force without breaking for at least 2.5 hours after addition of the wet food product. However, one having ordinary skill in the art at the time the invention was filed would expect the property would be present because prior art discloses the claimed materials and method of combining them. As such, one would expect the materials to exhibit the claimed properties.
Regarding claims 21 and 24: Bernotavicz discloses the wet food product (gravy) is pourable (col. 5, ln. 23). Sawhill discloses viscosity ranging from about 2,000 to about 8,000 centipoise and 4,000-6,000 centipoise represents a viscosity of a composition that is in a pourable condition (col. 8, ln. 35-38). Rapaport discloses viscosity ranging from about 2,500 to about 5,500 centipoise (250-550 poises) is readily pourable (col. 4, ln. 51-53). Phipps discloses viscosity ranging from less than 3,000 cPs to less than or equal to about 10,000 cPs are pourable (para 0018).
Regarding claim 22: Bernotavicz discloses the thickening agent is “usually modified food starch” (col. 4, ln. 18-19). 
Regarding claim 23: Bernotavicz discloses the wet food product comprises at least one additional ingredient that may be beef (col. 4, ln. 43), a mineral (salt, col. 4, ln. 45), a vitamin and mineral (col. 5, ln. 26), and a colorant (col. 5, ln. 49). 

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
Rejections of claims 10, 11, 14, 15, and 21-24 as obvious over Sunvold ‘094 in view of Mullin. 
Applicant argues one having ordinary skill in the art would not combined the teaching in the references because Mullin coats frozen cores, while Sunvold’s cores are not frozen (remarks, p. 7). Examiner is not persuaded by this argument. Sunvold discloses the coating comprises a binder material that can be dissolved or dispersed in water, forming a liquid mixture or solution, which can then be applied over the surface of the core (para 0042). Sunvold does not expressly disclose the viscosity of the wet pet food (coating) that acts as a glue or adhesive material (para 0044) and facilitates an interaction between the core surface and the protein component being applied to the surface of the core (para 0042). Mullin discloses the adhesion coating has a viscosity of 300-5000 cP (0.3-5 Pas) at room temperature (20°C, col. 4, ln. 33-34). Mullin discloses the viscosity is such that is penetrates only enough to stick the coating onto the food core (col. 3, ln. 41-43). Based upon Mullin’s teaching it would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to add a wet food having a binding function, as taught in Sunvold, wherein the coating having a binding function has a viscosity of 300-5000 cP at room temperature, as taught in Mullin, to obtain a method of making an animal food having a wet food with a viscosity of 300-5000 cP at room temperature. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a wet food (coating) having a viscosity of 300-5000 cP at room temperature because it penetrates only enough to stick the coating onto the food core (Mullin, col. 3, ln. 41-43). 
Applicant argues Sunvold does not imply the pieces do not stick together because the Froude number may be less than one (remarks, p. 7). Examiner is not persuaded by this argument. Sunvold discloses Froude number between 0.5 and 3 (remarks, p. 7). As such, Sunvold encompasses all actions (i.e., cores not sticking together) that take place within that Froude number range. 
Tekchandaney, Twin Shaft Paddle Mixer, acts as further evidence that one having ordinary skill in the art would understand Sunvold as implying the pieces (cores) are not sticking together. Sunvold discloses the fluidizing mixer can be a counter-rotating dual-axis paddle mixer, wherein the axes can be oriented horizontally with paddles attached to the counter-rotating axes (para 0069). Sunvold discloses the motion of the paddles in-between the shafts constitutes a converging flow zone, creating substantial fluidization of the particles in the center of the mixer (para 0069). Sunvold discloses the coating is directed upward into the converging zone between the counter-rotating paddle axes (para 0072). As evidenced by Tekchandaney, Twin Shaft Paddle Mixer, the particles in the fluidized zone of a counter-rotating dual-axis paddle mixer are not sticking together (see page 6, Enlarged image of the “Closeup of particle movement in mixing zone”). 

    PNG
    media_image1.png
    317
    587
    media_image1.png
    Greyscale

Unexpected Results
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c). Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d).
Applicant agues Example 11 demonstrates unexpected results because it demonstrates “the effect of the recited coating on the crunchiness of the kibbles and demonstrates that the test products of the claimed invention retain their crunchiness longer than the commercial product” (remarks, p. 8). Examiner is not persuaded by this argument/evidence for the following reasons. 
First, the evidence is not commensurate in scope with the claims in at least two ways. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). First, the claims do not recite the crunchiness of the kibbles and retention of crunchiness over time. Second, the claims do not recite the composition of the coating that is commensurate in scope with the coating disclosed in the examples.   
Second, the evidence does not compare the claimed invention with the closest prior art. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP 716.02 (b). In the present case, the evidence does not compare the method for preparing a pet food as suggested in Sunvold with the claimed process. 
Rejections of claims 10, 11, 14, 15, and 21-24 as obvious over Bernotavicz in view of Phipps, Sawhill, and/or Rapaport and in view of Levesque
Applicant argues Levesque fails to disclose coating each piece of dry food (remarks, p. 6). Examiner is not persuaded by this argument. Levesque discloses coating is the topical deposition of the palatability enhancer or flavor composition onto the surface basal composition, such as by spraying, dusting, or the like (p. 19, ln. 26-27). Levesque discloses surface (p. 19, ln. 27) coating (p. 19, ln. 25-31) pieces of dry pet food (kibbles, p. 19, ln. 28) with palatability enhancer or flavor composition (p. 19, ln. 26-27). Levesque discloses the coating is uniform on the pieces (p. 19, ln. 30-31). 
Applicant argues one having ordinary skill in the art would not modify  Bernotavicz because Bernotavicz is already improved (remarks, p. 6). Applicant cites to the 12/10/2021, Office Action, page 10 (remarks, p. 6, footnote # 7, “Id.” referencing back to footnote #5 on remarks page 5). Examiner is not persuaded by this argument. As stated in the rejections, one of ordinary skill in the art at the time the invention was filed would have been motivated to coat the pieces of dry food with the wet food to obtain a highly palatable food (Levesque, abstract).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (remarks, p. 6), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and do not include knowledge gleaned only from the applicant's disclosure. Therefore, the reconstruction is proper.
Applicant argues the prior art fails to disclose property that “the individual pieces of the dry food product are coated with the wet food product without the individual pieces sticking together” (remarks, p. 6). Applicant asserts the property is not necessarily present for reasons “discussed above” (remarks, p. 6). Examiner is not persuaded by this argument. The rejections provide an explanation about why one would expect the property to be present. The remarks do not provide reasoning (i.e., “discussion above”) to explain why the property is not present. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619